Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on March 18, 2021, with respect to the objection of claims 8, 14, 22 and the drawing filed on June 12, 2019 have been fully considered and are accepted.  The objection of the respective claims and the drawing has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of the previous claim that was labeled as claim 8, accordingly the claims that follows are consistent and the second claim that was labeled as claim 8 is now claim 26 by the amendment. Claims 1-26 are now pending in the application. 
Allowance
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
State of the Art
Beve et al. (U.S. Patent No. 6,687,618, hereon Beve) discloses a seismic velocity analysis method includes tying velocity parameter values such as residual velocity values to geological horizons (reflectors) within a seismic exploration volume. Common image gathers (CIGs) such a common reflection point (CRP) gathers or angle-domain common image gathers (ACIGs) are generated for a set of CIG grid points. Computed best-fit residual velocity values are then snapped to a neighboring horizon or 
In reference to claim 1: the instant clam is allowed because the closest prior art, Beve or any of the prior art considered in the prosecution of the instant application fails to anticipate or render obvious “a method for attenuating surface waves in common shot gathers of seismic data recorded by a set of geophones” including the steps (or comprising) “...successively refining a pool of candidate Earth models to better fit the common shot gather data, until optimal Earth models in sequential generations converge...[and]...generating synthetic surface wave data based on the optimal Earth model and canceling the synthetic surface wave data from the common shot gather data to generate new common shot gather data that reduces the noise due to surface waves; and iteratively executing the genetic algorithm over each new common shot gather data until optimal Earth models generated in sequential iterations of the genetic algorithm converge,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
In reference to claim 16: the instant claim is directed to a system and include similar allowable subject matter as claim 1. 
The remaining claims depend on claims 1 and 16 respectively and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857